Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification, while being enabled for combinations of glycerol carbonate and ethylene carbonate or propylene carbonate as they are exemplified to have a Hansen solubility parameter by hydrogen bonding component of 13 or more does not reasonably provide enablement for any other combination of cyclic alkylene carbonates with a  Hansen solubility parameter by hydrogen bonding component of 13 or more.  The specification does not enable any person skilled in the art to which it 

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the scope or breadth of the claims;
3) the state of the prior art;
4) the predictability or unpredictability of the art;
5) the relative skill of those skilled in the art;
6) the presence or absence of working examples;
7) the amount of direction or guidance presented and;
8) the quantity of experimentation necessary.
            The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
            
            Nature of the Invention:  The nature of the invention of Claims 1-3 and 5-14 is a super absorbent polymer and method of making said polymer comprising a base polymer as recited surface crosslinked by a second crosslinked polymer which crosslinks the base polymer via a surface crosslinking agent as recited by Claim 1 as representative.  The surface crosslinking agent is a mixture of cyclic alkylene carbonates which have a Hansen solubility parameter by hydrogen bonding component of 13 or more.

Scope or breadth of the claims: Claims 1-3 and 5-14 encompass mixtures of cyclic alkylene carbonates which have a Hansen solubility parameter by hydrogen bonding component of 13 or more.            
However, the instant specification and claim set as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of why the known values of the Hansen solubility by hydrogen bonding (δh) for glycerol carbonate, ethylene carbonate and propylene carbonate are not the values exemplified by Applicant.  As such, one of ordinary skill in the art is not reasonable suggested as to what other cyclic alkylene carbonates will work to arrive a Hansen solubility parameter by hydrogen bonding component of 13 or more in order to practice the claimed invention with cyclic alkylene carbonates which are not glycerol carbonate, ethylene carbonate and propylene carbonate.  This factor weighs strongly in finding a lack scope of enablement.
            State of the prior art:  The prior art with regards Hansen solubility parameter by hydrogen bonding of compounds including cyclic alkylene carbonates is immense.  The solubility parameter of compounds in general is known by a Hildebrand solubility parameter which was expanded upon by Hansen to deal with polar and hydrogen bonding systems.  (See Belmares on PTO-892 Introduction and also Methodology sections).  Therefore, the Hansen solubility parameter by hydrogen bonding, δh, is a well-known and established parameter to use in defining a compound.  See also Hansen Solubility Parameters: A User’s Handbook (2007 version.  Applicant refers to the 2012 version of this handbook in their disclosure of how to find the Hansen solubility parameter by hydrogen bonding component.  (See page 10 of the as-filed specification lines 4-15).  As established by Belmares, the solubility parameters (both Hansen 1/2 and (cal/cm3)1/2)).  This is also supported by Professor Steven Abbott via the HSP Basics reference (See last paragraph).  The prior art establishes the known value of δh for propylene carbonate is 4.1 MPa1/2 (HSP Basics table, Hansen Table 5.4A page 104) while Applicant’s value is 10.8 (unknown units – See example 1).  Similarly, the δh for ethylene carbonate is 4.1 MPa1/2 (HSP Basics table, Hansen Table 15.4B page 285) while Applicant’s values is 12.3 (unknown units – See example 2).  The δh of glycerol carbonate is taught as 17.4 in HSP Basics table (no value in Hansen for glycerol carbonate) while Applicant’s value is 18.9 (unknown units – See examples 1 and 2).  While there is no additional verification of the 17.4 value for glycerol carbonate the agreement of propylene carbonate and ethylene carbonate with multiple references suggests that the 17.4 value for glycerol carbonate is an accepted and known δh for glycerol carbonate.   The above values, including those in a reference Applicant points to direct one of ordinary skill in the art to find such values, are significantly different than Applicant’s exemplified values for these compounds.   One of ordinary skill in the art is given no indication as to why this difference in the known values δh of glycerol carbonate, ethylene carbonate and propylene carbonate and Applicant’s values exist.  Applicant’s disclosure points to the same Hansen Handbook they supposedly used to get the values but even the values in this handbook are different than Applicant’s values.  One of ordinary skill in the art is also reasonably suggested the difference cannot be based on differences in units because each of the values of Applicant ratioed to the known values yield a different number.  For instance 18.9/17.4 is not the same value as 10.8/4.1 nor is either of those values the same as 12.8/5.1.  If the difference was difference in units all the values (ratios) would be the same (the conversion factor).  Therefore, while the δh for other cyclic carbonates can found or determined, one of h of 13 or more in order to successfully practice the invention as claimed with mixtures of cyclic alkylene carbonates which include a cyclic alkylene carbonate that is not glycerol carbonate, ethylene carbonate and propylene carbonate.  This factor weighs strongly in finding a lack scope of enablement. 
            Predictability or unpredictability of the art: the field of chemistry is an unpredictable art.  As Applicant provides no guidance as to why the Hansen solubility parameters by hydrogen bonding are so different than those known even in the reference Applicant points to, a skilled artisan has no idea where to start in considering which mixtures of cyclic alkylene carbonates which do not include a cyclic alkylene carbonate that is not glycerol carbonate, ethylene carbonate and propylene carbonate to achieve the recited parameter of 13 or more.  This leads to unpredictability in making super absorbent polymers as claimed when they include a mixture of cyclic alkylene carbonates which include a cyclic alkylene carbonate that is not glycerol carbonate, ethylene carbonate and propylene carbonate This factor weighs strongly in finding a lack scope of enablement. 
            Relative skill of those skilled in the art: In view of the discussion of the state and complexity of the prior art, and the scope of the claims, which are drawn to super-absorbent polymers from cyclic alkylene carbonates the level of skill in the art is high. This factor weighs strongly in finding a lack scope of enablement. 
            Presence or absence of working examples: The working examples use a combination of glycerol carbonate and ethylene carbonate or propylene carbonate.  Applicant’s δh for glycerol carbonate is 18.9, ethylene carbonate is 12.3 and propylene carbonate is 10.3.  The prior art as h of the glycerol carbonate and ethylene carbonate is a simple average of (18.9 + 12.8)/2 = 15.85 which meets the claimed language.  Similarly glycerol carbonate and propylene carbonate (50:50) is (18.9 + 10.8)/2 = 14.85 which also meets the claim.  Note it evident that a combination of propylene carbonate and ethylene carbonate will not work at any amount because neither value is above 13 to begin with.    However, as Applicant directs to Hansen’s Handbook for δh values, one of ordinary skill in the art is also directed to consider those values known in the art for these compounds.  In this case, reference is made to both HSP Basics and Hansen’s Handbook to supply the values.  Using known values, Example 1’s 50:50 mixture of glycerol carbonate (known δh 17.4) and propylene carbonate (known δh 4.1) would yield (17.4 + 4.1)/2 = 10.75 which would not read over the claims.  Similarly, glycerol carbonate (known δh 17.4) and ethylene carbonate (known δh 5.1) would yield (17.4 + 5.1)/2 = 11.25 which would not read over the claims.  Therefore, the working examples use values that permit the exemplified compositions to read over the claimed invention while the known values of these same mixtures would not read over the claimed invention.  One of ordinary skill in the art is only reasonably suggested that mixtures of glycerol carbonate and ethylene carbonate or propylene carbonate would work in practicing the claimed invention because Applicant specifically disclosed the δh for these compounds that would work to read over the claims.  Absent Applicant’s specific disclosure for these specific compounds, one of ordinary skill in the art would not find that the exemplified compositions would be encompassed by the claims because of these known values would not give a δh of 13 or more.  No other disclosure in Applicant’s as-filed specification gives values for cyclic alkylenes carbonates to compare to or consider in 
            Amount of direction or guidance presented: No direction or guidance for what constitutes why the Hansen solubility parameters for hydrogen bonding for glycerol carbonate and ethylene carbonate or propylene carbonate are so different than those found in the prior art.  The difference is such that one of ordinary skill in the art would not even find the exemplified composition would be practicing the claimed invention using known values of the hydrogen bonding component of the Hansen solubility parameter.  Thus, a skilled artisan has no guidance as to what mixtures of cyclic alkylene carbonates would work when they do not include a cyclic alkylene carbonate that does not glycerol carbonate and ethylene carbonate or propylene carbonate.  This factor weighs strongly in finding a lack scope of enablement.
            Quantity of experimentation necessary: In view of the number of factors discussed above, and further in view of the high degree of variability for each single factor that must be taken into account in order to provide an accurate means for producing the full scope of the mixtures of cyclic alkylene carbonates would work when they do not include a cyclic alkylene carbonate that does not glycerol carbonate and ethylene carbonate or propylene carbonate, the state of the art with regard to producing to these polymeric compositions in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually producing mixtures of cyclic alkylene carbonates would work when they do not include a cyclic alkylene carbonate that does 
Absent such direction or guidance as to how the skilled artisan would go about producing the claimed super absorbent polymer using a surface crosslinking agent which is a mixture of plural cyclic alkylene carbonates which have a Hansen solubility parameter by hydrogen bonding component of 13 or more in which one or more of the cyclic alkylene carbonates does not glycerol carbonate and ethylene carbonate or propylene carbonate, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to produce the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 teaches a combination of glycerol carbonate and ethylene or propylene carbonate as the mixtures of cyclic alkylene carbonates.  Applicant’s δh for glycerol carbonate is 18.9, ethylene carbonate is 12.3 and propylene carbonate is 10.3.  The prior art as discussed above provides evidence for known values of these parameters of 17.4 for glycerol carbonate, 5.1 for h of the glycerol carbonate and ethylene carbonate is a simple average of (18.9 + 12.8)/2 = 15.85 which meets the claimed language.  Similarly glycerol carbonate and propylene carbonate (50:50) is (18.9 + 10.8)/2 = 14.85 which also meets the claim.  Note it evident that a combination of propylene carbonate and ethylene carbonate will not work at any amount because neither value is above 13 to begin with.    However, as Applicant directs to Hansen’s Handbook for δh values, one of ordinary skill in the art is also directed to consider those values known in the art for these compounds.  In this case, reference is made to both HSP Basics and Hansen’s Handbook to supply the values.  Using known values, Example 1’s 50:50 mixture of glycerol carbonate (known δh 17.4) and propylene carbonate (known δh 4.1) would yield (17.4 + 4.1)/2 = 10.75 which would not read over the claims.  Similarly, glycerol carbonate (known δh 17.4) and ethylene carbonate (known δh 5.1) would yield (17.4 + 5.1)/2 = 11.25 which would not read over the claims.  The above analysis establishes why the claimed combination is indefinite as one of ordinary skill in the art would not be reasonably suggested the claimed mixtures of carbonates would read (or infringe) over the mixture of Claim 4 when using solubility parameters known in the art. Only by using Applicant’s own numbers would one of ordinary skill in the art know such combinations would read (or infringe).  As the as-filed specification is silent on the discrepancy in Applicant’s numbers vs. those of the prior art, this further renders the claim indefinite as there is no direction on whose numbers to use to determine if the mixture would read (or infringe).
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under multiple sections of 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action.
3)1/2 is 13 or more and the second one is chosen such that it is 12.5 or less.  Dairoku also teaches the difference between the two in the above regimes should also be more than 2 and preferably more than 3 (cal/cm3)1/2.  The values can be calculated from known values using Hansen solubility parameters (See Belmares Methodology section δ2 = δd2 + δp-2 + δh-2; where δ is the Hildebrand parameter and the rest are the Hansen components).  Using known values for ethylene carbonate this would yield √(182 + 21.72 + 5.12) = 28.65 MPa1/2=14 (cal/cm3)1/2 (divide by 2.0455 – HSP Basics last paragraph).  Similar calculations based on the above table in HSP Basics and converting to the cal unit yield 17.4 (cal/cm3)1/2 for glycerol carbonate and 13.3 (cal/cm3)1/2 for propylene carbonate.  The above three crosslinkers are the only known ones to meet the claimed solubility parameter of the claimed invention in light of the §112(a) rejection above and all three are only possible as Dairoku’s first crosslinking agent.  Dairoku does not reasonably suggest using multiple first crosslinking agents without the use of hindsight as discussed below.  All solubility parameters are in the first crosslinking agent regime of Dairoku.  Dairoku does teach multiple crosslinking agents can be used and lists multiple crosslinking agents in Column 11 lines 5-55, however, the types of crosslinking agents span multiple chemical types, for example, alcohols, cyclic alkylene carbonates, silanes, polyamines, epichlorohydrins.  Additionally, Dairoku proceeds to teach rationales on how to choose the multiple crosslinking agents (first and second crosslinking agents).  To arrive at the claimed invention using Dairoku, one of ordinary skill in 3)1/2 and a second crosslinker with one of less than 12.5 (cal/cm3)1/2 AND also choose the two cyclic alkylene carbonates to be ones with solubility parameters akin to glycerol carbonate and ethylene or propylene carbonate.  
	Similar teachings of differences in crosslinker solubility parameters in choosing multiple crosslinkers can be found in Fujimaru (U.S. 6,444,744) Column 18 lines 15-50 and Hatsuda (U.S. 6,562,879) Column 11 lines 34-60 and the above reasoning applies there too.
	With respect to art cited on the IDS such as Machida (EP266318; for reference US201400031473 appears to be the US equivalent) the above conclusions apply.  While the prior art may say mixtures of crosslinkers are possible there is no direction in choosing the mixtures to be mixtures of cyclic alkylene carbonates and further ones in which they are combinations of glycerol carbonates and ethylene or propylene carbonates without hindsight especially in light of the teachings of Dairoku, Fuijmaru and Hatsuda.
h < 6 (J/cm3)1/2 regime but makes no mention of the a cyclic alkylene carbonate in any other regime.   According to HSP Basics, a cyclic carbonate would only be able to be used in Han’s invention if it had a δtot > 31 (J/cm3)1/2.  While the references teaches one of the crosslinkers may be  δtot > 31 (J/cm3)1/2 it does not appear δtot is simply the sum of Hansen δd, δp, and δh as would appear on first glance. Hansen’s Handbook (2007) teaches the δtot solubility parameter for ethylene glycol as 33.70 which is clearly not related to the sum of the three individual parameters for ethylene glycol (See Table 3.2A page 55, glycerol taught by Han is in this table too and is clearly not the sum of the individual parameters).  The total solubility parameter (δtot) is taught to be the sum of first and second order group contributions in Hansen’s Handbook on page 67 Equation 3.III.2 reproduced below.

    PNG
    media_image1.png
    256
    1515
    media_image1.png
    Greyscale

	There is no evidence of record to suggest that a cyclic carbonate such as glycerol carbonate would meet the δtot solubility parameter requirement of Han in order to be useable in Han even if there was some other motivation to use a compound like glycerol carbonate with the ethylene or propylene carbonates to arrive at the claimed invention without hindsight.
	Note that amendments to claims to overcome any of the §112 rejections of record may necessitate new grounds of rejection due to these amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.